Clark:, J.
(concurring in the result): As the Court holds ' that the question of the construction of the Act is properly raised, by the record, I express my concurrence in the opinion that the'Act only applies to “assignments and other conveyances of like nature” as is stated in the title, *325and forbids preferences being given by such to existing creditors, and that it has no application to mortgages, crop liens or other conveyances which may be executed to secure a debt or loan created at the same tiihe with the execution .of such conveyance, nor where the conveyance is executed to secure advances thereafter to be made. McKay v. Gilliam, 65 N. C., 130. But, I regret I cannot concur with the majority of the Court that the question is properly before us in this poceeding- The submission of a “controversy without action” under The Code, Section 567, is simply an inexpensive and prompt proceeding to obtain the decision of the Court as to the rights of the parties in a matter where the facts are not disputed. It dispenses with summons and pleadings, and can be submitted to th.& Fodge at Chambers as well as at Term. But it is not intended as a mode of propounding queries to the Court to settle abstract questions' of law when no judgment can be rendered directing the defendant to do or not to do some particular act. McKethan v. Ray, 71 N. C., 165; Little v. Thorne, 93 N. C., 69; Millikan v. Fox, 84 N. C.,107. It-is a substitute for a civil action and must state facts sufficient to constitute a cause of action and upon which the Court could have rendered a judgment if presented by complaint and demurrer. The question here sought to be decided could of course be presented in this manner of proceeding, but only upon sufficient facts stated. In the present case all the facts agreed are that Carrington, being indebted to the plaintiff, executed a mortgage to his co-defendant to secure a loan made at the time of the execution of the mortgage, and the plaintiff asks a decree that such mortgage be declared void as to him. Suppose the plaintiff had been correct in alleging that the mortgage was void, does the bare fact that a debtor executes a void mortgage entitle any creditor to obtain a decree that the mort*326gage is void ? How is he hurt by it ? The creditor, whose debt has not been reduced to judgment, has no lien on any particular land of the debtor. He has no ground even to ask that the mortgage be removed as a cloud on his title. There is no allegation or agreement here that the defendant Carrington has included in this mortgage, property above his homestead, which would otherwise have been liable to execution for the plaintiff’s debt and that the defendant has none other property liable to the plaintiff’s execution. Nor is it averred that the plaintiff has judgment and execution, and if he had, no reason is shown why he could not sell under it and buy the property embraced in the alleged mortgage, treating it as void. It does not appear even that the mortgage has been registered. It is true the affidavit sets out that this is a Iona fide action, but it does not appear that the plaintiff lias suffered or will suf-for any detriment, nor that the courts can render him any aid. Indeed, on the facts agreed there is no judgment that the Court could render, unless it is that of passing upon the abstract question of the construction of the Act. Nor can I concur that the response of the Court (114 N. C., 923) to the inquiry of the Governor as to the tenure of Judicial office is a precedent in this case which concerns merely the rights of parties litigant in a civil action of a private nature.